DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
Acknowledgement is made of Applicant’s Information Disclosure Statement (IDS) form PTO-1149 filed 11/26/2019.  This IDS has been considered.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4 and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 recites the limitation "the metal assembly" in line 3.  There is insufficient antecedent basis for this limitation in the claim.  Examiner notes claim 2 recites a metal assembly.

Claim 18 recites the limitations “the first valve”, “the second valve”, “the third valve” and “the fourth valve”.  None of these limitations have sufficient antecedent bases.  Claim 1, on which this claim depends, only recites “valves”.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5, 18, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Takayuki et al. (JP 2005069951; see attached machine translation) in view of Nakai et al. (US 2017/0030817; “Nakai”).

Regarding claim 1, Takayuki discloses in figure 1 an arrangement for measuring a volume of a solid or liquid sample (page 1, second to last paragraph), comprising: a first chamber (1a) for accommodating the sample, at least one second chamber (25b) connectable to the first chamber (1a), a third chamber connectable (25a) to a gas 
Takayuki is silent to a temperature equalization system.
In the same field of endeavor, Nakai teaches a volume measurement arrangement (¶ [0006]) comprising a temperature equalization system (figure 4: 26) configured to temper at least the first chamber (30) and the second chamber (50) to substantially a same temperature (¶ [0037]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to include Nakai’s temperature equalization system in Takayuki’s arrangement for the purpose of achieving an accurate measurement since the equations and models used to calculate the volume assume a constant temperature (¶ [0033]).
Since Takayuki discloses a third chamber, the combination of Takayuki with Nakai would provide temperature equalization for all three chambers without further modification necessary.

Regarding claim 2, Nakai teaches temperature equalization system comprises a metal assembly (20) in thermal contact with the first chamber (30), the second chamber (50), and at least a portion of at least one of the gas paths (21a) and in thermal contact with at least one of the valves (25a).
When Nakai is combined with Takayuki in the manner of the rejection of claim 1, the meal assembly is in contact with the third chamber without further modification necessary.  

Regarding claim 3, Takayuki does not explicitly disclose a size of an inner volume of the third chamber amounts to between 0.1 times and 100 times a size of an inner volume of one of the first chamber and the second chamber.  
However, given that the claimed range spans three orders of magnitude, one having ordinary skill in the art would easily conceive of the claimed chambers being proportioned in such a large range.
Furthermore, courts have ruled that changes in size and proportion of the structural elements of a prior art device are within the purview of one having ordinary skill in the art.  See MPEP §2144.04(IV)(A).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to proportion Takayuki’s third and first (or second) chamber in the claimed manner for the purpose of making the first chamber sized to fit a range in sample sizes while making the entire apparatus a manageable size.

Regarding claim 5, Nakai teaches a tempering equipment (26) for tempering the metal assembly (20) to a desired temperature, and an insulation surrounding the metal assembly (¶ [0037]).

Regarding claim 18, Takayuki discloses wherein at least one of the following applies the gas entry path includes a gas supply valve (22a) (paragraph spanning pages 2 and 3) and at least one of the first valve, the second valve, the third valve, the fourth valve, includes a solenoid valve configured as a two-way latching valve.  

Regarding claim 19, Takayuki discloses in figure 1 a method for manufacturing an arrangement for measuring a volume of a solid or liquid sample (page 1, second to last paragraph), the method comprising: providing a first chamber (1a) for accommodating the sample, providing at least one second chamber (25b) connectable to the first chamber (1a), providing a third chamber (25a), being connectable to a gas supply source and being connected to a gas entry path leading to at least one of the first chamber (1a) and the second chamber (25b) (see figure 1, all chambers are connected and connectable to gas inlet), providing a pressure sensor (28a), arranging and connecting plural gas paths (see figure 1) comprising plural valves (21, 22a) (paragraph spanning pages 2 and 3) such as to allow, filling gas out of the third chamber (25a) into at least one of the first chamber (1a) and the second chamber (25b), and measuring a pressure in at least one of the first chamber (1a) and the second chamber (25b) (page 4, paragraph 5).
Takayuki is silent to a temperature equalization system.

It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to provide Nakai’s temperature equalization system in Takayuki’s arrangement for the purpose of achieving an accurate measurement since the equations and models used to calculate the volume assume a constant temperature (¶ [0033]).
Since Takayuki discloses a third chamber, the combination of Takayuki with Nakai would provide temperature equalization for all three chambers without further modification necessary.



Allowable Subject Matter
Claim 4 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Claims 6-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure and represents the general state of the art.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATALIE HULS whose telephone number is (571)270-5914. The examiner can normally be reached T-F 7-4 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alessandro Amari can be reached on (571) 272-2306. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NATALIE HULS/Primary Examiner, Art Unit 2863